Citation Nr: 0106267	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active honorable service from November 1966 
to October 1970.  An additional period of service from which 
the veteran was discharged under conditions other than 
honorable was determined to be under dishonorable conditions 
by VA Administrative decision of June 1994.

This appeal arises from the April 1999 rating decision from 
the Winston-Salem, North Carolina Regional Office (RO) that 
granted service connection for PTSD and assigned an 
evaluation of 50 percent.  A Notice of Disagreement was filed 
in June 1999 and a Statement of the Case was issued in 
December 1999.  A substantive appeal was filed in February 
2000 with no hearing requested.  Additionally, in February 
2000, the veteran requested a hearing at the RO before a 
local hearing officer.  In April 2000, this request for a 
hearing at the RO before a local hearing officer was 
withdrawn. 


REMAND

The Social Security Administration (SSA) may have medical 
records in its possession which must be obtained in order to 
comply with VA's duty to assist.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  In a copy of a Social Security Notice 
from January 1996, it was indicated that while the veteran 
was considered medically disabled since February 1995, a 
decision had not yet been made as to whether he met the 
nonmedical requirements of entitlement to SSA benefits.  
Received in May 1999 was a notation from a Social Security 
Administration (SSA) office indicating that the veteran was 
not entitled to disability benefits; however, medical records 
were on file.  In order to satisfy fully the duty to assist 
the veteran, the VA must obtain all medical records and any 
administrative decision considered in connection with the 
veteran's application for benefits.

Further, there is in an indication in the record that the 
veteran has had treatment at a PTSD group in Marble, North 
Carolina.  Records from this facility should be obtained.  As 
well, any recent treatment records not already included in 
the claims file from Mountain Counseling Services and the 
Asheville, North Carolina VA Medical Center should be 
obtained.  After receipt of the above-mentioned records, a 
new VA examination should be provided in order to fully 
evaluate the veteran's service connected PTSD.

The rating criteria for mental disorders as contained in 
38 C.F.R. Part 4, Diagnostic Code 9411 (as in effect from 
November 7, 1996) are as follows:

A 50 percent evaluation is to be assigned 
for occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships).

A 100 percent evaluation is provided for 
total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  On Remand, the RO must assure that the 
provisions of this new Act are complied with.

The veteran's attention is directed to the following 
regulations.  


Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran 
obtain the names and addresses of all 
health care providers who treated him for 
PTSD in recent years.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained, including from a PTSD group in 
Marble, North Carolina and from Mountain 
Counseling Services and the Asheville, 
North Carolina VA Medical Center.

3.  The RO should contact the SSA and 
obtain legible copies of all medical 
records in their possession and any 
administrative decisions promulgated in 
response to the veteran's claim for 
benefits.

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination in 
order to determine the current severity 
of his service connected PTSD.  The 
claims file should be made available to 
and reviewed by the examiner in 
connection with the examination, and the 
examiner should so indicate.  All 
indicated special tests and studies 
should be accomplished.  All disability 
must be viewed in relation to its 
history, and the report of examination 
should provide accurate and fully 
descriptive assessments of all clinical 
findings.  The examination report must 
contain sufficient clinical information 
so that the Board may address each and 
every criteria to be considered under DC 
9411 (as in effect currently and as cited 
above).  However, the examiner should not 
assign a numerical rating for this 
disability.  The examiner should provide 
a full multiaxial evaluation and indicate 
the effect of the veteran's PTSD, 
standing alone and without regard to 
advancing age or co-existing 
disabilities, on his employability.  
He/she should also assign a numerical 
score on the Global Assessment of 
Functioning Scale (GAF Scale) with an 
explanation as to its meaning.  As the 
case of Fenderson v. West, 12 Vet. App. 
119 (1999) provides that at the time of 
an initial rating separate or staged 
ratings can be assigned for separate 
periods of time based on facts found, the 
examiner should take this into 
consideration when answering the 
questions posed.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If any action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case.  Consideration 
should be given to the case of Fenderson 
v. West, 12 Vet. App. 119 (1999) 
discussed above.  The Supplemental 
Statement of the Case should additionally 
include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The SSOC should 
additionally include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

